
	

114 HR 3743 IH: Securing Every Relevant and Vital Electronic Record Act of 2015
U.S. House of Representatives
2015-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3743
		IN THE HOUSE OF REPRESENTATIVES
		
			October 9, 2015
			Mr. Cramer introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To prohibit the Secretary of an executive department from maintaining a private email server for
			 conducting official Government business.
	
	
 1.Short titleThis Act may be cited as the Securing Every Relevant and Vital Electronic Record Act of 2015 or the SERVER Act. 2.Prohibition on Secretary of executive department from maintaining private email server (a)ProhibitionThe Secretary of an executive department may not maintain a private email server for the purpose of conducting official Government business.
 (b)ComplianceThe Inspector General of each executive department shall ensure compliance with subsection (a). (c)Criminal penaltyWhoever violates subsection (a) shall be fined under title 18, United States Code, or imprisoned not more than three years, or both; and shall forfeit his or her office and be disqualified from holding any office under the United States.
 (d)DefinitionsIn this section: (1)Executive departmentThe term executive department has the meaning provided in section 101 of title 5, United States Code.
 (2)Private email server and official Government businessThe terms private email server and official Government business have the meanings provided in regulations promulgated for purposes of this Act by the Archivist of the United States.
				
